


EXHIBIT 10.9


CLOSING MEMORANDUM




Mission West Properties, L.P., a Delaware limited partnership (“MWP”), and
certain members of the Berg Group (collectively the "Seller"), desire to
document the purchase and sale of that certain real property (the “Property”)
commonly known as 5901, 5921 and 5961 Optical Court, the Hellyer-Embedded land,
and the Hellyer-Piercy land located in San Jose, California.  The purchase and
sale of the Property is being consummated pursuant to an agreement between
Lightpointe Communications, Inc. (“Berg”) and Mission West Properties, L.P.


The parties hereto agree as follows:


Property:  The Property is located at 5901, 5921 and 5961 Optical Court, San
Jose, California, and is improved with an approximate 67,500 square foot per
building. The Property is also located in San Jose, California as 10.165 acres
of raw land at the Hellyer-Embedded site and 9.33 acres of raw land at the
Hellyer-Piercy site. The “Property” shall be deemed to include all of Sellers’
right, title, and interest therein.


Consideration:  The Acquisition Value as agreed to by MWP and Berg for the
Property is $28,190,427.  The consideration to be paid by MWP is as follows:


Repayment of HALP distributions:
  $ 7,917,729.72  
Interest on HALP distributions:
    1,299,604.50  
245 Caspian obligation:
    7,493,728.15  
Unsecured Note @ LIBOR+1.75%:
    11,479,365.00  
Total
  $ 28,190,427.37  



Closing Date: The effective date of the transfer of the Property is February 1,
2012.


Conditions:  The parties hereby waive all conditions to closing.


IN WITNESS WHEREOF, the parties hereto have executed this Closing Memorandum
effective as of February 1, 2012.


                                                                                     
 

 MWP    Seller  Mission West Properties, L.P.,    Lightpointe Communications,
Inc.  By: Mission West Properties, Inc.,      Its General Partner           /s/
Raymond V. Marino   /s/ Carl E. Berg  Raymond V. Marino    Carl E. Berg      
Its: President & COO   Its: President

 
                                                                      
 
 








                                                           
                                                                                    


                                                                                  
